Citation Nr: 0313618	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3  Entitlement to an increased rating for residuals of 
fracture of the left medial malleolus, currently evaluated 20 
percent disabling.

4.  Entitlement to an increased rating for residuals of right 
knee injury, currently evaluated 10 percent disabling.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active duty service from November 1942 to 
February 1946.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a rating decision in which the Department of 
Veterans Affairs (VA) regional office (RO) in North Little 
Rock, Arkansas, determined that the veteran had not submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for a neck disorder and a right 
shoulder disorder claim as due to a motor vehicle accident.  
In an August 2001 decision, the Board determined that the 
veteran had submitted new and material evidence to reopen 
such claims.  The issues were remanded to the RO for 
readjudication and further action consistent with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) (VCAA).

The veteran has also subsequently perfected an appeal of the 
RO's denial of increased ratings for the veteran's service-
connected disability from residuals of fracture of the left 
medial malleolus, residuals of a right knee injury, and the 
denial of entitlement to service connection for hearing loss, 
tinnitus, and TDIU.

Pursuant to this remand, the RO may be scheduling VA 
examination(s).  The veteran is hereby notified that is his 
responsibility to report for the examination(s) and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2002).

As noted by the Board in August 2001, there has been a 
significant change in the law during the pendency of this 
appeal with the passage of the VCAA in November 2000.  The 
VCAA has been implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, as instructed in August 2001, the RO must 
ensure that the notice and duty to assist requirements of the 
VCAA have been met.   

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO's attention is directed to 
the statements filed by the veteran, as well as his testimony 
before the undersigned Veterans Law Judge, in which he has 
identified sources of treatment.

When the veteran testified before the undersigned Veterans 
Law Judge in April 2001, he asserted that since 1978 he had 
been receiving disability benefits administered by the Social 
Security Administration.  VA has a duty to attempt to obtain 
pertinent records from the Social Security Administration.  
38 C.F.R. § 3.159(c) (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for any of 
the conditions at issue in this appeal.  
The RO should take all necessary steps to 
obtain any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim(s) for 
SSA disability benefits, including the 
veteran's application for such benefits, 
the decision awarding such benefits, and 
the medical records relied upon 
concerning that claim.

4.  If deemed necessary to fairly 
adjudicate the veteran's claims, the 
veteran should be afforded all 
appropriate VA examinations.  See 
38 C.F.R. § 3.159(c)(4).  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and diagnostic studies should be 
performed.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



